AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

 

 

UNITED STATES DISTRICT COURT ILED
for the
Northern District of California OCT 2 420 19
USAN y
United States of America ) von te Y Heine Teo
v. ) Case No. 5:19-mj-71687 MAG SAN Jose? CALIFORNIA
Richard Hernandez )
) Charging District: Northern District of Texas
Defendant ) Charging District’s Case No. 2:18-CR-071 - D-BR

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

Place: U.S. District Court, Northern Dist of Texas Courtroom No.:
905SE 5th Avenue =
Amarillo, TX 79101-1559 Date and Time: 41/6/2019 0:00am 4;r-¢ T @iL>

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 10/24/2019 tt

Judge's signature

 

Nathanael Cousins, United States Magistrate Judge
Printed name and title
